Citation Nr: 0601165	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a fractured left ankle with non-union of the fibula and 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1981 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which the RO continued the veteran's 
rating of 20 percent for residuals of fracture of the left 
ankle.  In July 2002, the RO granted service connection for 
degenerative arthritis of the left ankle due to fracture of 
the left ankle with non-union of the fibula, recharacterizing 
the disability as on the title page, and continuing the 20 
percent rating for overall left ankle disability.  The 
veteran requests a higher rating.  In September 2005, the RO 
granted the veteran a 100 percent rating for the period 
November 30, 2001, to December 31, 2001, for surgical 
treatment necessitating convalescence.  Hence, the Board's 
consideration of the claim for a higher rating is limited to 
periods before and after the assignment of that rating.

In October 2003, the Board remanded the claim on appeal to 
the RO for further action.  After accomplishing the requested 
actions, the RO continued the denial of the claim for a 
higher rating, and returned the matter to the Board for 
further appellate consideration.

FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the veteran's claim has been accomplished.  

2.  For the period from August 8, 2001, to November 29, 2001, 
and commencing January 1, 2002, the veteran's residuals of a 
fractured left ankle with non-union of the fibula and 
degenerative arthritis have been predominantly manifested by 
left ankle dorsiflexion to 0 degrees and plantar flexion to 
40 degrees, slight swelling, pain on motion, pain on 
palpation, tenderness, some instability, weakness, and 
additional limitation of motion on repetitive use and with 
flare-ups.


CONCLUSION OF LAW

The criteria for a 30 percent, but no higher, rating for 
residuals of a fractured left ankle with non-union of the 
fibula and degenerative arthritis (for the periods from 
August 8, 2001, to November 29, 2001, and commencing on 
January 1, 2002) have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), signed 
into law in November 2000, is applicable to this appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also includes new notification provisions. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that a substantially complete claim was 
received in August 2001, after the enactment of the VCAA.  

An RO letter dated in April 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the April 2004 letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his 
condition was worse or had increased in severity.  The letter 
also requested that he submit any evidence in his possession 
that supported his claim.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Given that, and the RO's 
instructions to him, the Board finds that the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, the April 2002 statement of the case and 
September 2005 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.  The October 2003 Board remand also provided guidance 
to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

To decide the appeal, at this juncture, would not be 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of this claim.

II.  Factual Background

A February 2001 VA outpatient medical record shows that the 
veteran complained of pain in his left ankle.  Physical 
examination revealed some mild tenderness of the insertion of 
the Achilles' tendon.  An X-ray of the left foot and ankle 
revealed deformity of the distal tibia and an ill-defined 
area of lysis and sclerosis along with secondary 
osteoarthritis of the tibiotalar joint.  The talar dome was 
also deformed.  There were no obvious acute fractures or 
dislocations noted.  The diagnosis was pain over the Achilles 
tendon insertion bilaterally.

A March 2001 VA outpatient medical record shows that the 
veteran sought treatment for left ankle pain.  He reported 
that after long periods of ambulation, he had sharp pains in 
and around the circumference of the left ankle.  He stated 
that there was moderate swelling at times.  Examination of 
the left ankle revealed normal manual muscle strength and 
intact epicritic sensation.  There was some slight increase 
in girth of the left ankle with prior surgical intervention.  
There was some slight swelling with no ecchymoses or rubor, 
nonpitting in nature.  Range of motion was decreased in 
dorsiflexion and plantar flexion with bony blocking to the 
ankle.  There was also some pain in range of motion, but no 
crepitus.  There was pain on palpation in and about the ankle 
joint that was mild to moderate in nature.  There was no 
specific point of pain and no pain on palpation of the medial 
or lateral ankle ligatures.  The diagnosis was osteoarthritis 
of the left ankle.

A June 2001 VA outpatient medical record reflects that the 
veteran was treated for possible osteomyelitis of the left 
ankle.  He stated that he had chronic anterior ankle pain 
which started early in the morning and became worse 
throughout the day.  The pain was better on weekends when he 
was off his foot.  He had intermittent swelling, but no 
infection or draining sinus.  Physical examination revealed 
no range of motion of the left ankle on dorsiflexion.  
Plantar flexion was to 25 degrees.  There was no crepitus.  
There was some pain on range of motion and there was pain on 
palpation of the tibiotalar joint anteriorly and medially.  
He had good subtalar motion, sensation was intact, and motor 
strength was normal.  The ankle was a little warm and there 
was some synovitis.  Radiographs revealed what appeared to be 
osteoarthritic changes of the tibiotalar joint.  He had an 
old healed fracture of the fibula.  He also had some chronic 
changes of the distal tibia.  The diagnosis was 
osteoarthritis of the left ankle.

In August 2001, the veteran filed a claim for an increased 
rating for his left ankle disability.

An August 2001 private medical record from W.P., M.D. 
indicates that the veteran reported having mechanical 
problems with his ankle that had been worse over the past six 
to eight months.  At times, his ankle would lock and gave him 
a lot of discomfort.  After physical examination, W.P., M.D. 
noted that the veteran had limitation with flexion and 
extension over his ankles.  There was also some tenderness 
over the tibiotalar joint.  X-rays of the left ankle were 
obtained and showed extensive degenerative changes in the 
tibiotalar joint.  The subtalar joint appeared normal.  The 
diagnosis was post-traumatic arthritis with advanced 
degenerative changes in the tibiotalar joint of the left 
ankle. 

In September 2001, the veteran underwent a VA examination.  
He complained of pain, weakness, stiffness, swelling, 
redness, instability, giving way, locking, fatigability, and 
lack of endurance.  He had periods of flare-ups with overuse 
of the left ankle and there was 10 percent additional 
functional impairment with flare-ups.  He did not use 
crutches, a brace, a cane, or corrective shoes.  The veteran 
also reported no subluxation.  Physical examination revealed 
range of motion of the left ankle in dorsiflexion to 17 
degrees and plantar flexion of the right ankle to 38 degrees.  
The examiner noted that there was some evidence of painful 
motion and motion stopped when the pain began.  There was no 
edema or effusion.  There was some instability, weakness, and 
tenderness, but no redness, heat, abnormal movement or 
guarding of movement.  An X-ray of the left ankle revealed 
degenerative changes in the left ankle joint with remodel 
deformity of the distal tibia and fibula from an old healed 
trauma.  The diagnosis was post-fracture degenerative joint 
disease of the left ankle with loss of function due to pain.

A September 2001 VA outpatient treatment note shows that the 
veteran had some discomfort in range of motion of the left 
ankle joint and the diagnosis was traumatic arthritis of the 
left ankle.

In November 2001, the veteran underwent a left ankle 
diagnostic arthroscopy and debridement by a private 
physician.  The physician, K.B., M.D., noted that the 
debridement of the left ankle increased the veteran's range 
of motion to proximally 15 degrees of dorsiflexion and 20 
degrees of plantar flexion.  Anterior medial and 
anterolateral stability were noted.  There were no signs of 
irregularity otherwise.  There was good alignment; however, 
advanced arthritic changes in the talar dome that might 
require intervention at some point was noted.

In December 2004, the veteran underwent a VA examination.  He 
reported that he had pain at all times in his left ankle.  He 
had a background level of pain that flared-up when he was on 
his feet for more than two hours.  His ankle swelled on a 
daily basis and he would need to rest after two hours.  
Physical examination revealed that the veteran got into and 
out of a chair with little difficulty.  He also got on and 
off the examination table with little difficulty.  He walked 
with a mildly antalgic gait when he first started walking.  
Range of motion in the left ankle was from neutral to 40 
degrees of plantar flexion.  There was no dorsiflexion.  
There were 20 degrees of eversion and 15 degrees of inversion 
of the left ankle.   Subtalar motion was good, but when the 
heel was carried internally there was a painful pop that 
consistently occurred during that portion of the examination.  
There was also additional limitation following repetitive 
motion.  There was no anterior drawer sign, sensation was 
good, and toe motion was good in all of the toes.  X-rays of 
the left ankle revealed a healed fracture in the mid 
diaphysis of the left fibula.  There was significant joint 
space loss and degenerative arthrosis at the tibiotalar joint 
most likely related to prior trauma and possible 
osteonecrosis of the dome of the talus.  The subtalar joint 
appeared normal.  There were no acute fractures visualized 
and no changes to suggest osteomyelitis.  The diagnosis was 
traumatic arthritis of the left ankle.

In September 2005, the RO granted the veteran a 100 percent 
rating for the period November 30, 2001 to December 31, 2001 
for surgical treatment necessitating convalescence.

III.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2005)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

The veteran's disability has been essentially rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
pursuant to which limitation of ankle motion is rated.  
However, to give the veteran every consideration in 
connection with the matter on appeal, the Board has, as the 
RO has done, considered all potentially applicable diagnostic 
codes under section 4.71a in rating the veteran's disability.  
See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case"), and Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)


501
0
Arthritis, due to trauma, substantiated by 
X-ray findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, 
requiring brace  
40

Malunion of:

With marked knee or ankle 
disability
30

With moderate knee or ankle 
disability
20

With slight knee or ankle 
disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005)


527
0
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2005)


527
1
Ankle, limited 
motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005)

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
on repetitive use and during flare-ups is demonstrated, and 
those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  

Initially, the Board notes that the veteran is rated as 100 
percent disabling for the period November 30, 2001, to 
December 31, 2001.  Therefore, the Board's consideration of 
the claim for a higher rating is limited to the time periods 
from August 8, 2001, to November 29, 2001, and commencing 
January 1, 2002.  Considering the evidence in light of the 
above-noted criteria, the Board finds a 30 percent evaluation 
for the veteran's left ankle disability is warranted.  

The Board notes that the veteran's disability involves non-
union of the fibula that has resulted in a left ankle 
disability.  According to the medical evidence of record, the 
Board finds that the veteran has marked limitation of motion 
in dorsiflexion, as it was found in the June 2001 VA 
outpatient medical record and the December 2004 VA 
examination report that he had no range of motion in 
dorsiflexion.  Further, although in December 2004, he was 
found to have a range of motion in his left ankle to 40 
degrees, the VA examiner also noted that the veteran had 
additional limitation of motion after repetitive movement.  
Further, the June 2001 VA outpatient medical record shows 
that he had limitation of motion of the left ankle in plantar 
flexion to 25 degrees.  Finally, the September 2001 VA 
examiner also stated that the veteran had 10 percent 
additional functional impairment with flare-ups.  In addition 
to limitation of motion, the veteran was also found to have 
tenderness, weakness, and painful motion of the ankle joint.  
As the evidence shows that the veteran has marked limitation 
of motion, painful motion, and additional functional 
impairment with flare-ups and repetitive movement (see 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca) , the Board finds 
that the evidence of record supports assignment of 30 percent 
rating under Diagnostic Code 5262, based on impairment of the 
fibula with overall marked ankle disability.

The Board points out, however, that an evaluation in excess 
of 30 percent for the veteran's left ankle disability is not 
warranted under any other potentially applicable diagnostic 
code.  As noted above, a 20 percent rating is the highest 
rating assignable on the basis of limitation of motion (under 
Diagnostic Code 5271), and the veteran is not shown to have, 
or to have disability comparable to, ankylosis; hence, there 
is no basis for assignment of a higher rating under 
Diagnostic Code 5270.  Additionally, although the veteran is 
service-connected for non-union of the fibula, he is not 
required to wear a brace, as noted in his September 2001 VA 
examination report; hence, a higher rating is not assignable 
under Diagnostic Code 5262.  Finally, there is no 
manifestation of current left ankle disability that warrant 
consideration of any other provisions of VA's rating 
schedule. 

For these reasons, the Board concludes that a 30 percent, but 
no higher, rating for service-connected left ankle 
disability, during the periods in question, is warranted.





ORDER

For the periods from August 8, 2001, to November 29, 2001, 
and commencing on January 1, 2002, a 30 percent rating for 
residuals of a fractured left ankle with non-union of the 
fibula and degenerative arthritis is granted, subject to the 
laws and regulations governing the payment of VA 
compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


